Per Curiam.
Upon the rehearing in this case the’tourt is of the opinion that the questions presented on this appeal *287were rightly decided. It is a conceded fact, however, that since the entry of the original judgment in the court below, the defendant company has gone into bankruptcy. For that, reason and on the application of appellant to that effect, it is ordered that the mandate of this court be modified so as to read as follows :
Plaintiff is permitted to file in this court, within twenty days from this date, its election to reduce the damages as found by the jury by the sum of $3,032.57, and that thereupon the judgment as then so modified be affirmed; in the event of. failure to so elect, the judgment will be reversed and a new trial granted on the question of damages, and in such event the plaintiff be permitted to have an order requiring the payment forthwith of the sum of $8,275 with interest thereon from June 1, 1917. " Appellant to have costs on the appeal and on the motion for a rehearing. ^
On December 2, 1919, the court directed entry of the following :
The plaintiff having elected to consent to the modification of the judgment herein by reducing the damages found by the jury by the sum of $3,032.57, and such election having been filed in this court:
It is adjudged that the judgment be modified by reducing the same from $17,391.08 to $14,036.08, as of April 15, 1918, and as so modified be affirmed, appellant to have costs on this appeal and on the motion for rehearing.